DETAILED ACTION
This action is in response to the amendment filed on 5/25/2021 which was filed in response to the Final Rejection dated 11/25/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al (USPGPUB 2003/0021994) in view of Donald et al (USPGPUB 2002/0061982) and Tomonaga et al (USPGPUB 2005/0164014).
Regarding claims 1 and 4, Kawamoto discloses an ultrafine particle dispersion composition containing infrared ray shielding ultrafine particles, a composition for an interlayer for a laminated glass, an interlayer employing it, and a laminated glass [0001]. The composition comprises a plasticizer and IR shielding particles [0008]. The ultrafine particles can be metal oxide particles such as ITO, ATO, zinc oxide, or titanium nitride particles [0021]. A dispersing agent can be added to improve the dispersibility of the ultrafine particles [0025]. The dispersing agent is preferably a higher fatty acid ester such as a polyglycerol fatty acid ester [0025]. The liquid composition can be made into a composition for an interlayer for a laminated glass by incorporating a main constituting resin for the interlayer [0039]. The main constituting resin of the interlayer can be a polyvinyl butyral type resin or an ethylene/vinyl acetate copolymer type resin for example (A thermoplastic resin composition obtainable by blending a polymer, a dispersion of a metal oxide, and a polyglycerin fatty acid ester – claim 1) [0040]. The liquid composition is capable of forming an interlayer having a small haze value and being transparent and excellent in the IR shielding performance [0038]. The interlayer can be used in laminated glass for a vehicle or for window glasses for vehicles or buildings [0038]. The ultrafine particles can be ITO, ATO, or zinc oxide particles (and the metal oxide is at least one selected from the group consisting of tin-doped indium oxide, antimony-doped tin oxide, antimony-doped zinc oxide, aluminum-doped zinc oxide, indium-doped zinc oxide, gallium-doped zinc oxide, tungsten oxide, and cerium-tungsten composite oxide) [0021].
Kawamoto is silent with regard to an alicyclic structure-containing polymer. Kawamoto is silent with regard to an aqueous dispersion of a metal oxide. Kawamoto is silent with regard to the polyglycerin fatty acid ester content relative to an alicyclic structure-containing polymer.
Donald discloses compositions of hydrogenated block copolymers [0002]. The hydrogenated block copolymers are prepared by hydrogenating a block copolymer produced from at least one vinyl aromatic monomer and at least one conjugated diene monomer [0016]. The aromatic group can be styrene [0018]. After preparation of the block copolymer, the copolymer is hydrogenated to remove sites of unsaturation in both the conjugated diene polymer block and the vinyl aromatic polymer block segments of the copolymer [0031]. The block copolymers are substantially or fully hydrogenated [0050]. Examiner’s note: hydrogenation of the vinyl aromatic polymer block segments of the polymer results in saturation of the unsaturated bonds in the aromatic groups thereby forming an alicyclic structure-containing polymer (also compare this to Example 6 of the present invention in paragraph [0044] of the original specification). Donald further discloses that the hydrogenated copolymers have superior properties and processability characteristics such as high glass transition temperature, low water absorption, and excellent melt processability making these polymers and blends thereof ideal candidates for various articles including films [0012]. The highly hydrogenated flexible block copolymers are capable of making a wide range of transparent, flexible films having excellent properties at standard and elevated temperatures [0209]. The copolymers offer low residuals and extractables, high strength, good thermal, radiation, and light resistance, resistance to polar chemicals, acids, and bases, retention of properties at elevated temperatures, and puncture resistance [0209].  By using more elastic copolymers, manufacturing can be achieved with very low moduli, high elongations, and low levels of permanent deformation [0209].  In addition, all of these copolymers can be processed without drying, are compatible with other polyolefins, and have low health, environmental and safety concerns [0209]. The compositions can be used to form glass laminate films [0190].
Kawamoto and Donald are analogous because both disclose compositions that can be used as glass laminate films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Donald’s hydrogenated block copolymer composition as Kawamoto’s main constituting resin for the interlayer (A thermoplastic resin composition obtainable by blending an alicyclic structure-containing polymer, a dispersion of a metal oxide, and a polyglycerin fatty acid ester – claim 1) (The thermoplastic resin composition according to claim 1, wherein the alicyclic structure-containing polymer is a hydrogenated block copolymer of an aromatic vinyl compound and a chain conjugated diene compound – claim 4).  One of ordinary skill in the art would have been motivated to use Donald’s hydrogenated block copolymer composition as Kawamoto’s main constituting resin because this would provide the superior properties and processability characteristics disclosed by Donald. Kawamoto and Donald both disclose compositions that can be used to form transparent interlayer film for laminated glass. In particular, Donald discloses that films formed from the copolymers provide high strength, good thermal, radiation, and light resistance, and retention of properties at elevated temperatures [0209]. Kawamoto discloses the desirability of high IR shielding performance (i.e. thermal or radiation resistance) [0038]. Retention of properties at elevated temperatures is desirable in applications such as vehicular laminated glass. Furthermore, Donald discloses that the copolymers have low health, environmental and safety concerns [0209].
Regarding the claimed polyglycerin fatty acid ester content relative to an alicyclic structure-containing polymer, Kawamoto further discloses that the dispersing agent is used to suppress secondary agglomeration of the ultrafine particles [0017]. In liquid examples 1 and 2, 200g of a polyglycerol fatty acid ester, 2000 g of ITO fine particles, and 1800 g of a plasticizer were formed into a dispersion of ITO fine particles [0053] [0055]. In film examples 1 and 2, 3 g of the ITO fine particle dispersion obtained from the liquid examples were added to 500 g of the main constituting resin (PVB resin) [0056-0057]. Examiner’s note: the combination of Kawamoto and Donald results in using Donald’s hydrogenated block copolymer composition as Kawamoto’s main constituting resin. Therefore, the amount of polyglycerol fatty acid ester relative to the alicyclic structure-containing polymer (i.e., the hydrogenated block copolymer) is 5% of 0.6 pbw or 0.03 pbw based on 100 pbw of the alicyclic structure-containing polymer (200 g dispersing agent/4000 g total weight of the liquid dispersion and 3 g of liquid dispersion with 500 g main constituting resin).
Kawamoto in view of Donald is silent with regard to the claimed range of 0.12 pbw or more and 10 pbw or less of polyglycerin fatty acid ester based on 100 pbw of the alicyclic structure-containing polymer.
However, it would have been obvious to one having ordinary skill in the art to adjust the amount of dispersing agent for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (The thermoplastic resin composition according to claim 1, wherein the polyglycerin fatty acid ester is contained in an amount of 0.12 parts by weight or more and 10 parts by weight or less based on 100 parts by weight of the alicyclic structure-containing polymer).  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The aforementioned disclosure of Kawamoto regarding the use of the dispersing agent to suppress secondary agglomeration of the ultrafine particles indicates it is a result-effective variable.
Kawamoto in view of Donald is silent with regard to an aqueous dispersion of a metal oxide.
Tomonaga discloses infrared shielding glass useful particularly as glass for vehicle or glass for building, and a process for its production [0001]. Objects of the invention include providing an infrared shielding glass which has a low infrared transmittance (especially infrared transmittance in a near infrared region) (having a high infrared shielding property), a high electromagnetic wave transmittance, and a high visible light transmittance, and a process for its production [0007]. Fine particles of conductive oxide are highly dispersed without agglomeration in the IR shielding film [0026]. The fine particles of conductive oxide are preferably ATO (antimony-doped tin oxide) or fluorine-containing ITO [0027]. The fine particles of ATO or fluorinated ITO can be dispersed in water or in an organic solvent to prepare a dispersion containing the fine particles [0030] [0035] [0078] [0100]. A dispersant can be added to increase the dispersibility of the dispersion [0030] [0035]. When water is used as the solvent, the pH is preferably adjusted from 2 to 6, in order to enhance dispersibility [0030] [0035]. A dispersing treatment in the form of a device can be used to further improve the dispersibility [0030] [0035].
Tomonaga is analogous because it discloses coated IR shielding glass with high visible light transmittance using metal oxide particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use water as a solvent for Kawamoto’s metal oxide liquid composition (an aqueous dispersion of a metal oxide).  One of ordinary skill in the art would have been motivated to use water as a solvent because such a solvent can be used effectively to disperse metal oxide particles such as ITO and ATO as disclosed by Tomonaga and as desired by Kawamoto. Kawamoto discloses that the metal oxide liquid composition can contain an organic solvent or the like in order to reduce the viscosity at the time of dispersion and to improve dispersibility [0034]. Both Kawamoto and Tomonaga disclose metal oxide dispersions wherein the metal oxide can be ITO or ATO. Both Kawamoto and Tomonaga disclose dispersed metal oxide particles having an average particle size less than 100 nm and capable of blocking IR radiation ([0015] [0026-27] of Tomonaga and [0008] [0021] of Kawamoto). Both Kawamoto and Tomonaga disclose use of dispersants and dispersing treatments of the metal oxide liquid composition ([0030] [0035] of Tomonaga and [0025] [0035] of Kawamoto). Since Tomonaga discloses that water as solvent can be used alternatively to organic solvent to disperse the same type of metal oxide particles having the same average particle size as Kawamoto and such compositions can also advantageously use dispersants and dispersing treatments, it is evident to a PHOSITA that water can beneficially be used as an alternative to organic solvent in order to improve the dispersibility of the metal oxide particles.
Regarding claim 2, Donald discloses that the hydrogenated flexible block copolymers can be fully hydrogenated such that the level of hydrogenation is greater than 99.9% of the conjugated diene polymer block and greater than 99.5% of the vinyl aromatic polymer block segments [0050]. The term `level of hydrogenation` refers to the percentage of the original unsaturated bonds which become saturated upon hydrogenation [0050]. Examiner’s note: Example 6 of the present invention appears to correspond to the claimed saturated hydrocarbon polymer. In this example, the hydrogenation rate of carbon-carbon unsaturated bonds in the main chain and side chain and the hydrogenation rate of the carbon-carbon unsaturated bonds of the aromatic ring are 100%. The aforementioned level of hydrogenation of Donald’s block copolymers is effectively 100% (i.e., fully hydrogenated) and therefore meets the limitation “saturated hydrocarbon polymer” (The thermoplastic resin composition according to claim 1, wherein the alicyclic structure-containing polymer is a saturated hydrocarbon polymer).
Regarding claim 3, Donald discloses that the compositions comprising flexible hydrogenated block copolymers can additionally comprise at least one other natural or synthetic polymer such as cyclic olefin copolymers (COC’s) [0055]. The cyclic-olefin-polymers and copolymers can be norbornene-type polymers (The thermoplastic resin composition according to claim 1, wherein the alicyclic structure-containing polymer is a norbornene polymer or a hydrogenated product thereof) [0166]. Examiner’s note: in this case, Donald’s norbornene-type polymers correspond to the claimed alicyclic structure-containing polymer of claim 1.
Regarding claim 5, Kawamoto discloses that the polyglycerol constituting the polyglycerol fatty acid ester may have a number average polymerization degree of from 2 to 20 [0026]. The fatty acid can be a branched or linear saturated or unsaturated fatty acid [0027]. Examples include caproic acid (i.e., hexanoic acid) (The thermoplastic resin composition according to claim 1, wherein the polyglycerin fatty acid ester is a polyglycerin fatty acid ester composed of a polyglycerin having an average degree of polymerization of 2 or more and 20 or less and of at least one of saturated or unsaturated fatty acids having 2 or more and 22 or less carbon atoms) [0027]. 
Regarding claims 7-9, Kawamoto discloses that the composition can be used to form an interlayer for a laminated glass [0042]. The prepared interlayer is disposed between a plurality of glass sheets to prepare a laminated glass [0048]. In the embodiments, the resin composition was melt-kneaded and then formed into a film form by a press molding machine to obtain an interlayer for a laminated glass (A shaped article obtainable by shaping the thermoplastic resin composition according to claim 1, wherein the shaped article has a plate-shaped portion – claim 7) (Laminated glass comprising the shaped article according to claim 7 – claim 9) [0056]. The laminated glass is suitable for a window glass for vehicles or buildings (The shaped article according to claim 7, wherein the shaped article is a window or a window part for a general building or a vehicle – claim 8) [0038] [0048]. The thickness of the liquid interposed between a pair of glass sheets was about 0.1 mm [0060]. The haze value of the dispersion of the film examples were 0.9% and 3.8%, respectively [0060] [Table 1]. 
Kawamoto is silent with regard to embodiments of the film having thicknesses of 0.2 mm or more than 10 mm or less. Kawamoto is silent with regard to the spectral transmittance at 2,000 nm.
Donald further discloses that films used for glass laminate films typically has a thickness of less than 20 mils (less than 0.58 mm) [0190].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than 20 mils for Kawamoto’s film thickness in the laminated glass.  One of ordinary skill in the art would have been motivated to use such a thickness for this film because such thicknesses are typical of such applications as disclosed by Donald. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 0.2 mm to 10 mm thickness overlaps the prior art range of less than 0.58 mm (wherein the shaped article has a plate-shaped portion having a thickness of 0.2 mm or more and 10 mm or less – claim 7).
Regarding claim 7 and the claimed haze and spectral transmittance at 2,000 nm of the film, the examiner notes that the prior art generally teaches the claimed invention (a film formed from the thermoplastic resin composition of claim 1 and having a thickness between 0.2 mm and 10 mm) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that Examples 6-18 of the present invention use a hydrogenated styrene-isoprene-styrene block copolymer as the alicyclic structure-containing polymer [M2] [0044]. These embodiments use 1.5 pbw ITO aqueous dispersion or 0.3 pbw solid content relative to 100 pbw of the alicyclic structure-containing polymer [0064] [Table 2]. These embodiments use various polyglycerin fatty acid esters that are also disclosed by Kawamoto (compare [0064] and Table 2 of the present invention with [0029] of Kawamoto). Donald discloses that the hydrogenated block copolymer can be SIS (styrene-isoprene-styrene) [0024]. The amount of solid content of ITO particles in Kawamoto’s film examples is the same as in the inventive examples (2000 g ITO particles of 4000 g total in the liquid examples, 3 g of the ITO particle dispersion with 500 g of the main constituting resin; this translates to half of 0.6 pbw or 0.3 pbw solid content of ITO particles relative to 100 pbw of the main constituting resin). Examples 6-18 of the present invention all display haze and spectral transmittance at 2,000 nm within the claimed ranges [0038] [0064] [Table 2]. Since the prior art discloses a thermoplastic resin composition using the same alicyclic structure-containing polymer (i.e., fully hydrogenated SIS), an aqueous dispersion of ITO in the same relative amount, with the same types of polyglycerin fatty acid ester as dispersing agent and having a thickness less than those of the aforementioned inventive embodiments (less than 0.58 mm in the prior art compared to 1 mm in the inventive examples), the examiner believes the claimed properties are either anticipated or highly obvious (the plate-shaped portion having a haze of less than 10% and a spectral transmittance at 2,000 nm of less than 10.0% - claim 7).
Regarding claim 10, Kawamoto discloses that the liquid composition can be produced by means of a roll mill or a kneader [0035]. An interlayer is obtained by kneading the main constituting resin for an interlayer to the composition for an interlayer, followed by forming into a film [0042]. In film examples 1 and 2, the resin composition was melt-kneaded and then formed into a film (A method of producing the thermoplastic resin composition according to claim 1, wherein the thermoplastic resin composition is obtainable by melt-kneading) [0056-0057].

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 5/25/2021, with respect to the rejection of claims 1-5 and 7-10 under 35 U.S.C. 103 as being unpatentable over Kawamoto et al (USPGPUB 2003/0021994) in view of Donald et al (USPGPUB 2002/0061982) and Matsumoto (USPGPUB 2007/0298259) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kawamoto et al (USPGPUB 2003/0021994) in view of Donald et al (USPGPUB 2002/0061982) and Tomonaga et al (USPGPUB 2005/0164014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781